PER CURIAM.
The appellant, a municipal corporation, has moved this court for an order superseding certain orders of the Circuit Court from which appeals have been taken. Application was made by the appellant to the trial court for an order superseding the orders appealed and this was denied.
The question involved here is the application or non-application of § 59.14(1), Fla.Stat., F.S.A., to interlocutory appeals from orders in chancery by a municipal corporation. We conclude that the statute is applicable upon the rule announced in City of Miami v. Lewis, Fla.App.1958, 104 So.2d 70. Although the appeal in City of Miami v. Lewis, supra, was from a final judgment at law, whereas the cases at bar are interlocutory appeals from orders in chancery, this distinction does not create such a difference as would preclude the application of the statutory provisions. Section 59.14(1), supra, provides:
“ * * * the filing of the notice of appeal shall perfect the same and stay the execution or performance of the judgment, decree, or order appealed from, and no supersedeas bond need be given unless expressly required by the appellate court.” [Emphasis supplied.]
So, it can be seen the statute contemplates an appeal, without distinction as to the type of appeal, from judgments, decrees or orders. Inasmuch as interlocutory appeals are provided for under Rule 4.2, Florida Appellate Rules, 31 F.S.A., we conclude *91that the filing of a notice of interlocutory-appeal by a municipal corporation operates to stay the execution or performance of such orders.
Accordingly, the motions in these cases for supersedeas orders are denied because the filing of the city’s appeals operates as a stay of the orders appealed from without the necessity of stay orders.
It is so ordered.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.